     Case 5:19-cv-01406-PA-KK Document 19 Filed 09/30/19 Page 1 of 4 Page ID #:69


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 S.W. Birch St., Suite 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   ADAPracticeGroup@manninglawoffice.com
 5   Attorneys for Plaintiff: JAMES RUTHERFORD
 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                         Case No. 5:19-cv-01406-PA-KK
     JAMES RUTHERFORD, an
12

13   individual,                           PLAINTIFF’S CASE STATEMENT

14                   Plaintiff,
15   v.
16
     INA BUSINESS MANAGEMENT,
17
     INC., a California corporation; LI
18   HOME MANAGEMENT GROUP
     LLC, a California limited liability
19
     company; and DOES 1-10, inclusive,
20

21                  Defendants.
22

23

24

25

26

27
28

                                             1
                           PLAINTIFF’S CASE STATEMENT
     Case 5:19-cv-01406-PA-KK Document 19 Filed 09/30/19 Page 2 of 4 Page ID #:70


 1         Pursuant to this Court’s “ADA Disability Access Litigation Order Staying

 2
     Action and Requiring Early Mediation,” entered September 16, 2019, Plaintiff
 3
     submits his ADA Mediation Statement.
 4

 5   A.    INTRODUCTION
 6
           Plaintiff is an adult California resident who is substantially limited in
 7

 8
     performing one or more major life activities, including but not limited to: walking,

 9   standing, ambulating, sitting, twisting, turning, and grasping objects. As a result of
10
     these disabilities, Plaintiff relies upon mobility devices, including at times a
11

12   wheelchair, to ambulate. With such disabilities, Plaintiff qualifies as a member of a

13   protected class under the Americans with Disabilities Act, 42 U.S.C. §12102(2) as
14
     amended by the ADA Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the
15

16   regulations implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the

17   time of Plaintiff’s visits to Defendants’ facility and prior to instituting this action,
18
     Plaintiff suffered from a “qualified disability” under the ADA, including those set
19
20   forth in this paragraph. Plaintiff is also the holder of a Disabled Person Parking

21   Placard.
22
           Plaintiff personally visited Defendants’ facility on or around November 24,
23

24   2018 and June 15, 2019 but was denied full and equal access and full and equal

25   enjoyment of the facilities, services, goods, and amenities within Defendants’
26
     facility located at 1488 E. Highland Ave., San Bernardino, CA 92404 (the
27
28   “Property”).
                                                2
                          PLAINTIFF’S CASE STATEMENT
     Case 5:19-cv-01406-PA-KK Document 19 Filed 09/30/19 Page 3 of 4 Page ID #:71


 1   B.    ITEMIZED LIST AND NARRATIIVE

 2         The specific conditions that form the basis of the lawsuit include the
 3
     following:
 4

 5
               o The curb ramp providing access to the main entrance projects into the
 6
                  parking space access aisle in violation of Section 406.5 (curb ramps and
 7
                  the flared sides of curb ramps shall be located so that they do not
 8
                  project into vehicular traffic lanes, parking spaces, or parking access
 9
                  aisles);
10
               o The slope of the curb ramp flares at the curb ramp connecting the
11
                  accessible parking spaces to the accessible route exceed 29% in
12
                  violation of Section 406.3 which requires that the slope does not exceed
13
                  10%;
14
               o Parking spaces and access aisles serving them shall comply with section
15
                  302 (access aisles shall be at the same level as the parking spaces they
16
                  serve, and changes in level are not permitted);
17
               o There is no accessible route connecting the parking to the main entrance
18
                  or elements within the facility as required by Section 206.2.2 which
19
                  requires that at least one accessible route shall connect accessible
20
                  buildings, accessible facilities, accessible elements, and accessible
21
                  spaces that are on the same site.
22

23   C.    AMOUNT OF DAMAGES
24
           On August 27, 2019, the Court entered an order decling to exercise
25

26
     supplemental jurisdiction over Plaintiff’s Unruh Civil Rights Act claims (Dkt. 14).

27   Consequently, Plaintiff will file a separate action in state court to pursue those
28
     claims.
                                               3
                         PLAINTIFF’S CASE STATEMENT
     Case 5:19-cv-01406-PA-KK Document 19 Filed 09/30/19 Page 4 of 4 Page ID #:72


 1   D.    AMOUNT OF ATTORNEY’S FEES AND COSTS

 2         Plaintiff claims $4,500 in attorney’s fees and costs. This includes attorney’s
 3
     fees and costs incurred up to and including the mediation, drafting a settlement
 4

 5   agreement to accomplish ADA compliance by Defendants and to monitor and assist

 6   with same prospectively.
 7
     E.    DEMAND FOR SETTLEMENT OF CASE
 8

 9         Plaintiff has standing to seek injunctive relief for all barriers contained on

10   Defendants’ Property, because “[a]n ADA plaintiff who has Article III standing as a
11
     result of at least one barrier at a place of public accommodation may, in one suit,
12

13   permissibly challenge all barriers in that public accommodation that are related to
14   his or her specific disability.” Doran v. 7–Eleven, Inc., 524 F.3d 1034, 1047 (9th Cir.
15
     2008). Because Plaintiff has encountered multiple barriers described in the itemized
16

17   list of Part B to this Case Statement, Plaintiff has standing to seek and obtain
18   injunctive relief requiring Defendants to remove all access barriers contained on the
19
     Property.
20

21
     Dated: September 30, 2019            MANNING LAW, APC
22

23                                    By: /s/ Joseph R. Manning Jr., Esq.
24                                       Joseph R. Manning Jr., Esq.
                                         Attorneys for Plaintiff
25

26

27
28
                                               4
                         PLAINTIFF’S CASE STATEMENT
